COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO.
2-09-396-CV
 
IN
RE ARCH INSURANCE COMPANY AND                                 RELATORS
ARCH
REINSURANCE COMPANY                                                            
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The court has considered relators=
petition for writ of mandamus and emergency motion for temporary stay and is of
the opinion that relief should be denied. 
Accordingly, relators=
petition for writ of mandamus and emergency motion for temporary stay are
denied.
Relators shall pay all costs of this
original proceeding, for which let execution issue.
 
PER
CURIAM
 
 
PANEL:  MCCOY, DAUPHINOT, and GARDNER, JJ.
 
DELIVERED:  December 10, 2009




     [1]See
Tex. R. App. P. 47.4.